         Case 2:16-cr-20032-JAR Document 743 Filed 03/20/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF KANSAS
                              (Kansas City Docket)

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )   Case No. 16-20032-JAR
                                                )
LORENZO BLACK,                                  )
KARL CARTER,                                    )
ANTHON AIONO,                                   )
ALICIA TACKETT, and                             )
CATHERINE ROWLETTE,                             )
and                                             )
DAVID BISHOP,                                   )
                                                )
              Defendants.                       )


                      GOVERNMENT’S AMENDED EXHIBIT LIST

       The United States of America by and through the undersigned, First Assistant United States

Attorney Duston J. Slinkard, submit the following attached amended list of exhibits for the

government's case in the above referenced matter.

                                                    Respectfully submitted,

                                                    STEPHEN R. MCALLISTER
                                                    United States Attorney


                                                    s/ Duston J. Slinkard
                                                    DUSTON SLINKARD
                                                    First Assistant United States Attorney
                                                    444 SE Quincy, Suite 290
                                                    Topeka, KS 66683
                                                    Tele: 785-295-2850
                                                    Fax: 785-295-2853
                                                    duston.slinkard@usdoj.gov
                                                    Ks S.Ct.No. 21294




                                               1
         Case 2:16-cr-20032-JAR Document 743 Filed 03/20/19 Page 2 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 20, 2019, the foregoing was electronically filed with the

clerk of the court by using the CM/ECF system which will send a notice of electronic filing to all

counsel of record in the above-captioned case.



                                                     s/ Duston J. Slinkard
                                                     DUSTON SLINKARD
                                                     First Assistant United States Attorney




                                                 2
         Case 2:16-cr-20032-JAR Document 743 Filed 03/20/19 Page 3 of 4




                      GOVERNMENT’S AMENDED EXHIBIT LIST

U.S. v. Alonzo Black, et al.
Case No. 16-20032-JAR

  Exh. Description                             Witness         ID   Offered Admitted
     1 CCA acknowledgment form                 Lori Harrison
       regarding “Monitoring of
       Inmate/Detainee Telephone Call”
       form
     2 CCA Inmate Handbook                     Lori Harrison
     3 Photograph of sign at CCA above         Wayne Bigelow
       Securus phone
     4 Photograph of sign on CCA phone         Wayne Bigelow
     5 Photograph of sign on CCA phone         Wayne Bigelow
     6 Photograph of Securus Sign              Wayne Bigelow
     7 Screenshot of Securus computer          Wayne Bigelow
       system showing “block” calling
       restriction
     8 Copies of e-mails from SAUSA Erin
       Tomasic to counsel regarding CCA
       video recording
     9 E-mail from CCA to USAO sending
       camera index
    10 E-mail from Erin Tomasic to Rick
       Johnson
    11 CCA acknowledgment forms for all
       40 inmates whose calls were
       obtained
 12-21 SEALED
    22 Barnett-Brannon e-mail exchange         --
       re: CCA recordings of
       attorney/client meetings
    23 Tomasic e-mail re: CCA                  Tomasic
       surveillance footage
    24 Rokusek-Tomasic e-mails on              Tomasic
       August 4, 2016
    25 E-mail traffic re attorney-client       Tomasic
       meetings
    26 Barnett e-mail re CCA warden’s          Tomasic
       response re: video of attorney-client
       meetings
    27 Rokusek privilege assertion and         Tomasic
       resulting e-mail traffic
    28 Tomasic-Rokusek e-mail traffic re       Tomasic
       viewing CCA video

                                               3
      Case 2:16-cr-20032-JAR Document 743 Filed 03/20/19 Page 4 of 4




Exh. Description                            Witness   ID   Offered Admitted
  29 CM/ECF notification re filing of       Tomasic
     Dkt. #82
  30 E-mail traffic re CCA video and        Tomasic
     audio
  31 CM/ECF notification re filing of       Tomasic
     Dkt. #85
  32 Table showing events related to
     Rokusek privilege assertion
  33 E-mail traffic regarding attorney-     Tomasic
     inmate telephone calls
  34 Docket #82: FPD Rule 41(g) motion      Tomasic
  35 Docket #85: FPD amended Rule           Tomasic
     41(g) motion
  36 Docket #146: Special Master            Tomasic
     Appointment Order
  37 Docket #253: Phase III Order           Tomasic
  38 Docket #214: Special Master Report     Tomasic
  39 Docket #298: Special Master Report     Tomasic
  40 E-mail Chris Oakley and Agents
     regarding jail calls
  41 E-mail 8/4/2016
  42 E-mail Maria Gallup to Ryan
     Roberts USMS Regarding Calls
  43 Page from Def. Exh 562A (Black
     Phone Data)
  44 Subpoena to produce documents,
     information or objects in a criminal
     case to USA
  45 Email from 8/21-24/2018 regarding
     subpoena
  46 Email from Duston Slinkard
     10/11/2018
  47 Declaration of Roger D. Moore, Jr.,
     WDMO Case # 4:16-cv-00947-SRB
     Admitted by Order, Doc. 742




                                            4
